                               UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA



EDWARD EARL ALLEN                                 No. 2:17-cv-1584 WBS DB P

                  Plaintiff,

         v.

B. BOTKIN,
                                                  ORDER & WRIT OF HABEAS CORPUS
                  Defendant.                      AD TESTIFICANDUM
                                              /

Edward Earl Allen, CDCR # B-81763, a necessary and material witness in a settlement
conference in this case on January 7, 2020, is confined in California State Prison, Sacramento
(SAC), in the custody of the Warden. In order to secure this inmate's attendance, it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Carolyn K. Delaney at the U. S. District Court, Courtroom #24,
501 I Street, Sacramento, California 95814, on Tuesday, January 7, 2020 at 9:30 a.m.

                                   ACCORDINGLY, IT IS ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
       commanding the Warden to produce the inmate named above to participate in a
       settlement conference at the time and place above, until completion of the settlement
       conference or as ordered by the court.

    2. The custodian is ordered to notify the court of any change in custody of this inmate and is
       ordered to provide the new custodian with a copy of this writ.

                        WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SAC, P. O. Box 290002, Represa, California 95671:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, until completion of the settlement conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: November 6, 2019




DLB:9/DB/prisoner-civil rights/alle1584.841
